16-1371
     Lin v. Sessions
                                                                                    BIA
                                                                          Christensen, IJ
                                                                          A205 199 420

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of April, two thousand eighteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   QI LIN,
14                     Petitioner,
15
16                     v.                                        16-1371
17                                                               NAC
18   JEFFERSON B. SESSIONS, III,
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Qi Lin, pro se, Brooklyn, NY.
24
25   FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
26                                      Attorney General; Cindy S.
27                                      Ferrier, Assistant Director;
28                                      Tracie N. Jones, Trial Attorney,
29                                      Office of Immigration Litigation,
30                                      United States Department of
31                                      Justice, Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Qi Lin, a native and citizen of the People’s

6    Republic of China, seeks review of a March 30, 2016, decision

7    of    the   BIA,    affirming     a    March   3,      2015,   decision   of    an

8    Immigration        Judge   (“IJ”)       denying     Lin’s      application     for

9    asylum,       withholding    of       removal,      and   relief    under      the

10   Convention Against Torture (“CAT”).                 In re Qi Lin, No. A205

11   199 420 (B.I.A. Mar. 30, 2016), aff’g No. A205 199 420 (Immig.

12   Ct.    N.Y.    City   Mar.   3,       2015).      We    assume    the   parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15         Under the circumstances of this case, we have reviewed

16   “the IJ’s decision as modified by the BIA.”                      Lianping Li v.

17   Lynch, 839 F.3d 144, 148 (2d Cir. 2016).                         We review the

18   agency’s adverse credibility determination for substantial

19   evidence.        See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

20   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).


                                              2
1         For asylum applications like Lin’s, governed by the REAL

2    ID Act, the agency may, “[c]onsidering the totality of the

3    circumstances,” base a credibility finding on inconsistencies

4    in   an    applicant’s    statements        and     evidence.    8   U.S.C.

5    § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.                  “We

6    defer . . . to an IJ’s credibility determination unless, from

7    the totality of the circumstances, it is plain that no

8    reasonable fact-finder could make such an adverse credibility

9    ruling.”     Xiu Xia Lin, 534 F.3d at 167.            Substantial evidence

10   supports the adverse credibility determination.

11        The     agency    reasonably          relied    on   inconsistencies,

12   reflected in the record, between Lin’s testimony and evidence

13   concerning his motivation for leaving China and his wife’s

14   residence     during     her   third       pregnancy.      See   8   U.S.C.

15   § 1158(b)(1)(B)(iii).          Lin testified that he developed the

16   intent to leave China in November 2011 after converting to

17   Christianity and being attacked by strangers as a result.

18   But he was unable to explain why he obtained an English

19   translation of his birth certificate two months before that

20   date.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

21   We decline to consider Lin’s unexhausted explanation in his
                                            3
1    brief—that he intended to leave China long before November

2    2011—which, in any case, is inconsistent with his testimony

3    that he did not think about leaving until November 2011.              See

4    Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 122-23 (2d

5    Cir. 2006).      In addition, Lin’s application reflecting that

6    his wife resided “at her relative’s home outside of [their]

7    town”   during    her   third   pregnancy,   conflicted      with   Lin’s

8    testimony that she remained in their hometown.               The agency

9    was not required to credit Lin’s explanation that his wife

10   first hid in their hometown and then went to stay with

11   relatives because it conflicted with his initial testimony

12   and was not a fact he would likely forget.           See Majidi, 430
13 F.3d at 80.

14       Nor do we discern error in the agency’s decision to give

15   limited weight to Lin’s corroborating evidence.              See Y.C. v.

16   Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to

17   agency’s decision to give diminished weight to letter from

18   applicant’s spouse in China).          Lin’s letters from China were

19   authored   by    interested     witnesses    not   subject    to    cross

20   examination; and Lin was unfamiliar with documentation of his

21   religious activities in the United States.           Id.
                                        4
1        Given the inconsistencies and the lack of reliable

2    corroboration, it cannot be said “that no reasonable fact-

3    finder could make such an adverse credibility ruling.”    Xiu

4    Xia Lin, 534 F.3d at 167.    The adverse credibility ruling

5    is dispositive of asylum, withholding of removal, and CAT

6    relief because all three forms of relief are based on the

7    same factual predicates.    Paul v. Gonzales, 444 F.3d 148,

8    156-57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.    As we have completed our review, any stay of removal

11   that the Court previously granted in this petition is VACATED,

12   and any pending motion for a stay of removal in this petition

13   is DISMISSED as moot.    Any pending request for oral argument

14   in this petition is DENIED in accordance with Federal Rule of

15   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

16   34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk




                                     5